Case 1:19-cv-00145-ER Document 67-3 Filed 07/03/19 Page 1 of 2




  EXHIBIT B
           Case 1:19-cv-00145-ER Document 67-3 Filed 07/03/19 Page 2 of 2


From:                 Rieger, James
To:                   david.guin@withersworldwide.com
Subject:              Update
Date:                 Thursday, November 1, 2018 2:18:18 PM
Attachments:          image001.jpg
                      image002.png


Hi David, I hope you have been well and were able to enjoy the rest of your summer. Just a heads
up. James Stephenson and Andrew from Troika have apparently come to a meeting of the minds
that James will not be starting his employment with Troika pursuant to the employment agreement
dated January 1, 2019 which we had signed at closing. I will be drafting a couple pager to
memorialize that which will touch on the two purchase agreements (equity and goodwill) and the
escrow agreement to which your firm is escrow agent as all of those agreements predicated further
payments of consideration, earnout, release of stock from escrow etc. on neither Nicola nor James
being fired for cause or quitting without good reason.
We should have something next week.
Regards,
James
James Rieger
Tannenbaum Helpern Syracuse & Hirschtritt LLP
900 Third Avenue
New York, New York 10022
Email: rieger@thsh.com
Tel: (212) 508-6728
Fax: (646) 390-6916
www.thsh.com




Notice: This message, and any attached file, is intended only for the use of the addressee and may contain information that
is privileged and confidential. If you are not the intended recipient, you are hereby notified that any dissemination or copying
of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately by
reply e-mail and delete all copies of the original message. Thank you.
